By the whole Court.
The only exception to the declaration, in the original action, is, the uncertainty of the words, “or use till paid; ” and that there is no averment to make them certain.
But’the obvious meaning and intention of those words, taken in connection with the subject-matter to which they are related, must be, that in case the principal sum in the note should not be paid by the time limited for payment, use, or interest, should be allowed thereon after that time, until paid. And the note being declared upon, according to the words of it, the legal sense and operation may be understood with sufficient certainty, without any special averment.